TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-21-00564-CV


                                          Keith Volk, Appellant

                                                     v.

                               Coryell County Sheriff's Office, Appellee



               FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY,
  NO. D-1-GN-21-000290, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                     ORDER AND MEMORANDUM OPINION


PER CURIAM

                  The parties have filed a joint motion to abate briefing deadlines or, alternatively, for

an extension of time to file appellant’s brief. Appellant has also filed a motion to correct the record,

explaining that the administrative record filed in the appeal is incomplete and asking this Court to

send to the trial court a question pursuant to rule 36.6(b) of the rules of appellate procedure. See

Tex. R. App. P. 36.3(b) (“If the parties cannot agree to a correction to the agency record, the

appellate court must—on any party's motion or its own incentive—send the question to the

trial court.”).

                  We grant both motions, abate the appeal, and remand the matter to the trial court to

determine, after notice and hearing, “what constitutes an accurate copy of the agency record and [to]

order the agency to send an accurate copy” to the clerk of this Court. See id. The parties are
ordered to file in this Court no later than May 9, 2022, either a status report or a motion to reinstate

explaining that an accurate record has been filed. Appellant’s brief will be due thirty days after the

date on which the appeal is reinstated following our receipt of the accurate agency record.

               It is so ordered on March 11, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith

Abated and Remanded

Filed: March 11, 2022




                                                   2